The Council being an unincorporated, voluntary association, its members are jointly liable. The $250 paid to the treasurer by the Benefit Association was not for the Council's use. *Page 40 
When the Council became a member it was agreed that all such sums, less costs of claims and charges due, should be paid to the persons entitled to receive them. The Association made the adoption of a by-law embodying this agreement a condition precedent to the Council's membership, and the Council adopted the by-law. The money having been paid to the treasurer as the "funeral benefit" of the deceased, the defendants are bound to account therefor to the representative of his estate. Butterfield v. Hartshorn,7 N.H. 345, 348; Hutchins v. Gilman, 9 N.H. 359, 363. It is immaterial that when the Council adopted the by-law it incorporated therein, without the consent of the Association, a provision making the payment of the $250 benefit dependent upon conditions similar to those that related to the payment of the $20 benefit. It was not thereby released from the obligation set forth in the by-law and acted upon by the Association. At the time of his decease, James had not lost his right to a "funeral benefit" in the Association. His name had remained upon its books, and the assessments on account of his membership were paid to the Council. His neglect to pay dues to the Council simply barred him, or his widow or dependent, from a participation in the sick and funeral benefits of the latter order.
The terms upon which the Association paid the $250 to the treasurer being material in determining the plaintiff's rights, the defendants' exception to the admission of evidence of the laws of the Association is overruled. The administrator is entitled to recover the $250, less the dues and assessments which the deceased owed the Council and the $57 expended by them for his funeral services.
Case discharged.
PARSONS, J., did not sit: the others concurred.